                                             UNITED STATES DISTRICT COURT
                                                                    for the                                                    PILED
                                                     Northern District of West Virginia
                                                                                                                             SEP...
   FRANKIE CORNELL ELLIS., Petitioner,                                                                            U.
                                                                                                                                      32019
                                                                                                                       Sv/j
                                                                                                                                      WYVND
                      Plain tiff(s)
                         V.
                                                                              Civil Action No.    5:19-CV-I
   WARDEN, USP HAZELTON, Respondent.



                      Defendant(s)
                                                JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
        E     Judgment award               fl Judgment costs         Other




                   the Magistrate Judge’s Report and Recommendation is AFFIRMED and ADOPTED in its entirety; the
                   Petition under 28 U.S.C § 2241 is DENIED; Petitioner’s Objections are OVERRULED; and this Civil
    0 th er.
                   Action is DISMISSED WITHOUT PREJUDICE and STRICKEN from the active docket of this Court.



   This action was:
        LI   tried by jury            LI   tried by judge      J   decided by judge




   decided by Judge Frederick P. Stamp, Jr.




                                                                               CLERK OF COURT
Date:        Sentember 3. 2019                                                 Cheryl Dean Riley

                                                                                 d(        -


                                                                                        Signature of Clerk or Deputy Clerk
